DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment is due to applicant’s election without traverse of 08/25/2021.
The application has been amended as follows: Claims 11-16 are cancelled.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2, 3 and 5-10 are dependent on Claim 1. Regarding Claim 1, Lytle (US 20080029994 A1) teaches the first and fourth elements of the claim, hereinafter (1a) and (1d) respectively, but does not teach the second or third elements, hereinafter (1b) and (1c) respectively. The prior art does not teach or suggest (1b) or (1c). Lytle teaches
(1a), an auxiliary wheel system for a scooter, the system comprising: an auxiliary wheel; an arm having a first end fixed to the auxiliary wheel, and a second end pivotally fixed to a frame of the scooter via a first joint attached at the second end (Lytle Figs. 1 and 2, below; Lytle Paragraph 0038: “FIG. 4 shows the deployable support 3 having a hinge formed therein, which 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle auxiliary wheel and attachment of Lytle to be used on a scooter given that bicycles, scooters, and other single-track vehicles can be regarded, in this context, as analogous and that a feature, enhancement, or benefit given or applied to any one of these vehicles can be given or applied to the others. It should be noted that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lytle
	
	
	(1d), an operation module configured to cause the arm to pivot about the joint between the raised position and the lowered position based on a tilt of the frame with respect to the ground surface exceeding a threshold angular value (Lytle Fig. 1, above; Lytle Paragraph 0035: “Retracting or deploying the remote controlled training aid 1 is initiated via wireless 
	As indicated above, Lytle does not teach (1b) or (1c). The prior art does not teach or suggest
	(1b), the arm is segmented into a first arm portion and a second arm portion by a second joint, wherein the first arm portion is fixed to the auxiliary wheel, the second joint pivotally fixes the first arm portion and the second arm portion to each other, and the arm is connected to the frame at the first joint through the second arm portion. The closest reference, Chen (US 7641213 B1), teaches an arm segmented into a first arm portion and second arm portion, a second joint that pivotally fixes the first arm portion and the second arm portion to each other, and the second joint connected to the frame at the first joint (Chen Fig. 1, below), but does not teach a first joint that would allow the second end of the first arm to be pivotally fixed to the frame.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Chen
	(1c), a drive assembly configured to pivot the arm about the first joint between a raised position and a lowered position with respect to the frame wherein the drive assembly actuates the second arm portion into the raised position such that the auxiliary wheel is vertically offset from a ground surface in the raised position. The closest reference, Lytle (US 20080029994 A1), teaches a drive assembly configured to pivot the arm about the first joint between a raised and a lowered position (Lytle Fig. 2, above; Lytle Paragraph 0034: “Connected to the deployable support 3 is an action member 9 that extends up to a controller 11, which is mounted on a rack 21. The action member 9 is movable in a generally upward direction, away from the ground, when driven by the controller 11. The action member 9 pulls the deployable support 3 so as to lift the wheel 13 from the ground.) but does not teach that the drive assembly actuates a second arm portion into a raised position.
Claims 17-20 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 17; Claims 18-20 are dependent on Claim 17. Regarding Claim 17, Lytle (US 20080029994 A1) teaches the 
(17b), a drive assembly operatively connected to the arm and configured to actuate the arm between a raised position and a lowered position with respect to the frame based on a comparison of an orientation of the frame with respect to a ground surface with a threshold value. See rejection for (1d), above.
As indicated above, Lytle does not teach (17a). The prior art does not teach or suggest
(17a), an auxiliary wheel system for a scooter, wherein the scooter includes a frame having a forward end fixed to a steering column, and the system comprises a scooter; a beam that extends laterally from the scooter; an arm attached to the forward end of the frame of the scooter through the beam, wherein the beam extends laterally between the frame and the arm and shares a longitudinal position with the arm and the steering column such that the arm, the beam, and the steering column are located in front of a portion of the frame configured to accommodate legs of a user, and act as a leg guard for the user regarding objects approaching the scooter from a front-to-back direction. The closest reference, Lytle (US 20080029994 A1), teaches an auxiliary wheel system for a scooter comprising an arm attached the forward end of frame (see rejection for (1a), above) but does not teach a steering column or a beam that extends laterally from the scooter between the frame and the arm that also shares a longitudinal position with the arm and the steering column such that the arm, the beam, and the steering column are located in front of a portion of the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618